                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

FREDDY HARDRICK,                       )
          Plaintiff,                   )
                                       )     No. 2:17-CV-29
v.                                     )
                                       )     HONORABLE PAUL L. MALONEY
LINDA MCQIGGAN,                        )
          Defendant.                   )
                                       )

                                   JUDGMENT

      In accordance with the Court’s Opinion issued from the bench on May 2, 2019, and

pursuant to Fed. R. Civ. P. 58, JUDGMENT hereby enters in favor of Defendant Linda

McQiggan.

      IT IS SO ORDERED.

Date: May 3, 2019                                          /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
